Order entered January 31, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00362-CV

                                NINA D. WHITE, Appellant

                                             V.

                            GUADALUPE PADILLA, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-08917

                                         ORDER
       Before the Court is appellant’s January 25, 2017 second motion for an extension of time

to file an amended brief. We GRANT the motion. Appellant shall file an amended brief by

February 15, 2017.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE